
	

115 S1985 IS: Protect Access to Birth Control Act
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1985
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Mrs. Murray (for herself, Mr. Casey, Mr. Wyden, Mr. Blumenthal, Mrs. Shaheen, Mrs. Gillibrand, Mr. Leahy, Mr. Kaine, Ms. Stabenow, Mr. Booker, Ms. Cantwell, Ms. Klobuchar, Mr. Nelson, Mr. Durbin, Mr. Reed, Ms. Hassan, Mr. Whitehouse, Ms. Baldwin, Mr. Sanders, Mr. Heinrich, Ms. Duckworth, Mr. Franken, Mr. Markey, Mr. Bennet, Ms. Cortez Masto, Ms. Warren, Ms. Hirono, Mr. Coons, Mr. Van Hollen, Mr. Menendez, Mr. Brown, Mr. Merkley, Mr. Udall, Ms. Harris, Mr. Murphy, Mr. Cardin, Mrs. Feinstein, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To  repeal  the  rules	issued	by  the  Department of the Treasury, the Department of Labor, and
			 the Department of Health and Human Services entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the
			 Affordable Care Act and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the
			 Affordable Care Act. 
	
	
 1.Short titleThis Act may be cited as the Protect Access to Birth Control Act. 2.Repeal The rules issued by the Department of the Treasury, the Department of Labor, and the Department of Health and Human Services entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (82 Fed. Reg. 47792 (October 13, 2017)) and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (82 Fed. Reg. 47838 (October 13, 2017)), shall have no force or effect, and shall be treated as though such rules had never taken effect.
		
